972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul D. SCHUG, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1062.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1992.

Before DAVID A. NELSON, ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Paul D. Schug appeals a district court affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
Schug filed an application with the Secretary, alleging that he suffered from head, neck and shoulder injuries.   Following a hearing, the administrative law judge (ALJ) determined that Schug was not disabled because he had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.   Schug then filed a complaint seeking judicial review of the Secretary's decision.   The district court determined that the Secretary's decision was supported by substantial evidence and granted summary judgment for the defendant.   Schug has filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on November 27, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.